—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 19, 1997, which ruled that claimant was entitled to receive unemployment insurance benefits.
The employer appeals from a decision of the Unemployment Insurance Appeal Board finding that claimant, a collector for a law firm, did not voluntarily leave her employment without good cause. Initially, we reject the employer’s contention that the matter should be remitted for a new hearing due to the numerous “inaudible” notations contained in the hearing transcript inasmuch as the gaps in the transcript are not so concentrated as to preclude significant review of the Board’s *843decision (see, Matter of Fama v Mann, 196 AD2d 919, lv denied 82 NY2d 662; compare, Matter of Captain Kidd’s v New York State Liq. Auth., 248 AD2d 791). Furthermore, in view of the employer’s decision not to reinstate claimant after learning that she would be leaving at some indefinite future time due to her pregnancy, we conclude that substantial evidence in the record supports the Board’s finding that claimant was entitled to receive unemployment insurance benefits (see, Matter of Senator [Ross], 76 AD2d 652). To the extent that the employer’s version of the events surrounding claimant’s departure differed from that presented by claimant, this conflict created a credibility issue for the Board to resolve (see, Matter of Rulka [Commissioner of Labor], 249 AD2d 876).
Mikoll, J. P., Mercure, White, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.